PER CURIAM.
Anthony Dove appeals the district court’s order dismissing his civil action against Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Dove v. North Carolina State Employees Credit Union, No. CA-02-25H1-H (E.D.N.C. May 15, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.